Citation Nr: 0430949	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to special monthly compensation on account of 
a need for regular aid and attendance.

2.  Entitlement to special monthly compensation on account of 
being permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.  He was a prisoner of war (POW) of the German 
Government from January 1943 to April 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  October 2002 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, in a September 2003 statement, the 
veteran withdrew his request for a hearing before a Veterans 
Law Judge.

The Board also notes that, in a November 2004, the veteran's 
representative raised the issue of entitlement to service 
connection for hypertensive vascular disease in a former POW.  
That issue, which is not inextricably intertwined with the 
current appeal, is referred to the RO for appropriate action.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The veteran's service connected bilateral foot 
disabilities render him unable to dress himself or to protect 
himself from the dangers and hazards of his daily environment 
so that he needs the regular aid and assistance of another 
person.

3.  The veteran is not in fact housebound.


CONCLUSIONS OF LAW

1.  Entitlement to special monthly compensation on account of 
a need for regular aid and attendance is warranted.  
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2004).

2.  Entitlement to special monthly compensation on account of 
being permanently housebound is not warranted.  38 U.S.C.A. 
§§ 1114(s), 5107 (West 2002); 38 C.F.R. § 3.350 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In a February 2002 VCAA notice letter, the RO informed the 
veteran of the evidence needed to substantiate his claims, 
the evidence which VA would attempt to obtain, and the 
evidence which he should submit in support of his claims.  
The RO's letter advised the veteran that VA would assist him 
in obtaining relevant evidence but it was his responsibility 
to support his claims with appropriate evidence.  The veteran 
was given contact information if he had questions or needed 
assistance.  A statement of the case furnished to the veteran 
in March 2003 set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims, and the evidence which the RO had 
considered.  Supplemental statements of the case furnished to 
the veteran in March 2003 and July 2003 informed the veteran 
of the reasons and bases for the continued denial of his 
claims.

The RO's letter to the veteran, the statement of the case, 
and the supplemental statements of the satisfied the first 
three elements of notice discussed in Pelegrini.  Although 
the RO did not explicitly request that the veteran provide 
any evidence in his possession he thought was relevant to his 
claims, it did, as noted above, advise him that it was his 
ultimate responsibility to support his claim with appropriate 
evidence such that any deficiency in the wording of the 
notice was a harmless error.  The Board also finds that any 
error in not providing a single notice to the appellant 
covering all content requirements would be harmless and non-
prejudicial, in that the veteran has not identified any 
pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA obtained a report by a private physician concerning the 
veteran's need for aid and attendance and his ability to 
leave his home.  In addition, the veteran was afforded a VA 
aid and attendance/housebound examination.  The veteran and 
his representative have not identified any additional 
relevant evidence.  As such, VA has fulfilled the duty to 
assist the veteran pursuant to the VCAA.

II.  Legal Criteria

Special monthly compensation (SMC) is payable if a veteran, 
due to service-connected disability or disabilities, is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002).  The criteria for determining that a veteran is so 
helpless as to be in need of aid and attendance are contained 
in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b)(3) (2004).

38 C.F.R. § 3.352(a) (2004) provides that the following will 
be accorded consideration in determining the need for regular 
aid and attendance: inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care and assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determination that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

SMC is also payable if a veteran has a service-connected 
disability rated as total and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent or more or (2) by reason of service-connected 
disability or disabilities is permanently housebound.  For 
the purposes of this subsection, the requirement of 
"permanently housebound" will be considered to have been 
met when the veteran is substantially confined to such 
veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to a service-
connected disability or disabilities, which it is reasonably 
certain will remain throughout such veteran's lifetime.  
38 U.S.C.A. § 1114(s) (West 2002); see also 38 C.F.R. 
§ 3.350(i) (2004).

III.  Factual Background 

The veteran's service connected disabilities are: generalized 
anxiety disorder with asthenic reaction, evaluated as 50 
percent disabling; residuals of cold injury of the right 
foot, evaluated as 20 percent disabling; residuals of cold 
injury of the left foot, evaluated as 20 percent disabling; 
and postoperative hemorrhoidectomy, evaluated as non-
compensably (zero percent) disabling.

In the veteran's case, SMC is not payable based on the 
ratings of the veteran's service connected disabilities, as 
he does not have a service-connected disability rated as 
total and additional service-connected disability or 
disabilities independently ratable at 60 percent or more.  
See 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2004).

The medical evidence of record demonstrates that the veteran 
is in need of regular aid and attendance from another person.  

At a VA cold injury protocol examination in May 1998, the 
diagnosis was bilateral frostbite involving the feet 
resulting in severe cold sensitivity, numbness, and painful 
feet.

At a VA examination in March 2002, the veteran complained of 
pain in his feet.  He indicated that in his home he ambulated 
with a cane.  Diagnoses included: cold-induced injuries of 
the lower extremities with definite discoloration of the 
skin, decreased pulses, and evidence of pes planus; and gout, 
gouty arthritis of the right great toe.  The examiner noted 
that during the examination the veteran had taken off his 
shoes and socks and was unable to put them back on without 
assistance.  The examiner's impression was that the veteran 
required assisted living.  

At a VA aid and attendance/housebound examination in August 
2002, it was noted that the veteran's disabilities, in 
addition to service-connected cold injuries of the feet, 
included non-service connected hypertension and chronic 
obstructive pulmonary disease.  The examiner also determined 
during the examination from the veteran's difficulty in 
remembering things and repeating himself that the veteran 
suffers from non-service connected dementia.  The veteran had 
a history of admission to a private hospital the previous 
year for treatment of dehydration and evaluation of an 
inability to take care of himself.  He was discharged to a 
nursing home temporarily and then sent home with a plan for a 
home health care aide to visit him on a daily basis.  The 
aide helped the veteran with meal preparation, cleaning the 
house and the veteran's clothes, and other activities.  The 
veteran was a widower and lived alone.  He had no family 
members nearby.  The veteran was able to bathe himself but 
the examiner thought that he would soon be unable to do so.  
The examiner's impression was that the veteran was an 85 year 
old male with multiple medical problems who was no longer 
able to take care of his activities of daily living.  He 
found that the veteran needed the assistance of the home 
health care aide to take multiple medications, because he 
would forget to take them due to dementia.

In October 2002, a private family practice physician reported 
that the veteran needed someone to buy his groceries, cook, 
clean, and wash and iron his clothes.

In a statement received in March 2003, the veteran stated 
that: the lady who came to his house cooked and cleaned for 
him and took out the trash; without her help, he would be 
forced to go to a nursing home or a veterans' home; he could 
barely walk; he was using a four-point walker to ambulate.

IV. Analysis

Upon consideration of the evidence of record, the Board notes 
that there is no evidence that the veteran is unable to feed 
himself or to attend to the wants of nature.  Also, his need 
for someone to give him his medication is due to non-service 
connected dementia.  However, the VA examiner in March 2002 
found that the veteran is unable to dress himself and the 
veteran is now unable to ambulate without the use of a 
walker.  The Board finds that the evidence of record shows 
that the veteran has a need for care and assistance to 
protect himself from the hazards or dangers incident to his 
daily environment which cannot be disassociated from his 
service connected bilateral foot disabilities.  On that 
basis, the veteran is entitled to SMC on account of  a need 
for regular aid and attendance.  As the evidence fails to 
show that the veteran is unable to leave his premises, 
entitlement to SMC on account of being permanently housebound 
is not established.

As the preponderance of the evidence is against the veteran's 
claim for SMC on account of being permanently housebound, the 
benefit of the doubt doctrine does not apply on that issue.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to SMC on account of a need for regular aid and 
attendance is granted, subject to governing regulations 
concerning monetary benefits.

Entitlement to SMC on account of being permanently housebound 
is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



